         Case 3:17-cv-00530-SDD-SDJ               Document 86        05/21/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA


SANDRA KING                                       CIVIL ACTION NO: 17-530

VS                                                JUDGE SHELLY D. DICK

OUR LADY OF THE LAKE HOSPITAL,                    MAGISTRATE JUDGE ERIN WILDER-
INC.                                              DOOMES


                                               RULING

        Before the Court is a Motion in Limine1 by the Defendant, Our Lady of the Lake

Hospital, Inc. (“Defendant” or “OLOL”), to Exclude the Testimony of Judy Shepard-Kegl,

Ph.D. The Motion is opposed by the Plaintiff, Sandra King (“Plaintiff” or “King”).2 OLOL

has filed a Reply.3 For the reasons which follow, the Motion4 shall be DENIED.

I.      PROCEDURAL AND FACTUAL BACKGROUND

        Plaintiff Sandra King is a profoundly Deaf individual who alleges that Defendant

failed to provide her with adequate communication aids and services needed for her to

communicate effectively during a five-day in-patient hospitalization at OLOL following

heart valve replacement surgery and during two subsequent hospitalizations at OLOL.

The remaining claims5 arise under Section 504 of the Rehabilitation Act of 1973, 29

U.S.C. §794 (“RA”) and Section 1557 of the Patient Protection and Affordable Care Act,

42 U.S.C. §18116 (“ACA”).




1
  Rec. Doc. 43
2
  Rec. Doc. 58.
3
  Rec. Doc. 66.
4
  Rec. Doc. 43.
5
  Claims under Title III of the Americans With Disability Act, 42 U.S.C. § 12181 (“ADA”) and the Louisiana
Human Rights Act (“LHRA”), LA. R.S. § 51:2231 et. seq., were previously dismissed by the Court. See Rec.
Doc. 23; Rec. Doc. 41.

                                                    1
         Case 3:17-cv-00530-SDD-SDJ           Document 86     05/21/20 Page 2 of 4



        Ms. King communicates primarily in American Sign Language (“ASL”) and has a

very limited understanding of the English language. The Complaint6 alleges that, on

March 17, 2017, Ms. King was admitted to OLOL for heart valve replacement surgery.

Plaintiff alleges that OLOL provided an in-person ASL interpreter during her pre- surgery

operation meeting with the surgeon but, despite her request, she was not provided with

an interpreter during the registration process or during her five-day post-operative

hospitalization. Plaintiff alleges that she received no auxiliary aids until she was

discharged from the hospital on March 21, 2017.

        Plaintiff alleges during her post-operative hospitalization, OLOL staff attempted to

communicate with her through lip-reading and hand-written notes, but she was unable to

understand them. Plaintiff alleges that she

                 went days following a major heart surgery without being able to
                 communicate with her doctors or nurses, and without being able to
                 understand the details of the procedure, whether and the extent to
                 which the surgery was successful, or any details about her future
                 prognosis and expected recovery. Ms. King was not notified that her
                 heart stopped beating during the surgery and that the doctors had to
                 use a defibrillator to shock her heart back into working. Ms. King was
                 not notified about the new drugs she was being given after her
                 surgery.7

        Plaintiff alleges that one day after her return home from surgery, King returned to

OLOL with “with complaints of a racing heart.”8 Her second hospitalization at OLOL lasted

three days. She alleges that she and her surgeon requested an ASL interpreter to no

avail, save a single time each day during this hospitalization. Several days later, King

returned to OLOL for a third time, presenting to the Emergency Room with breathing



6
  Rec. Doc. 1.
7
  Id. at ¶14.
8
  Id. at ¶16.

                                               2
         Case 3:17-cv-00530-SDD-SDJ              Document 86        05/21/20 Page 3 of 4



difficulties. “[S]he was provided with a VRI during triage.”9 King alleges that during this

third visit to OLOL, which lasted for three days, she underwent a procedure to drain her

lungs but was not provided with an interpreter before, during or after the procedure. King

alleges that “[she] felt confused, anxious, frustrated, isolated, and afraid. [She] did not

know that her lungs were being drained. Rather, all she knew was that she was being put

under anesthesia for a procedure, but what the procedure was, she had no idea.”10

II.    MOTION IN LIMINE TO EXCLUDE THE OPINION TESTIMONY OF DR.
       SHEPARD-KEGL

       OLOL files the identical Motion to exclude Shepard-Kegl that it filed in a related

case on this Court’s docket (hereinafter the related case will be referred to as

“Laboulliere”).11 Plaintiff filed the identical Opposition Memo that was filed in Laboulliere

and OLOL filed an identical Reply Memo.12 The Court denied Plaintiff’s identical Motion

in Limine to exclude Shepard-Kegl in Laboulliere.13 The Court denies the instant Motion

for the same reasons. The Court adopts and incorporates its Ruling14 in Laboulliere, and

for the same reasons stated therein, the Defendant’s Motion in Limine to Exclude the

Testimony of Judy Shepard-Kegl, Ph.D.15 is DENIED.




9
  Rec. Doc. 1 ¶20.
10
   Id. at ¶21.
11
   Laboulliere v Our Lady of the Lake Foundation, et. al., 3:2016 cv 00785 SDD-SDJ, Rec. Doc. 93.
12
   Id. (Rec. Docs. 109 and 117).
13
   Id. (Rec. Doc. 132).
14
   Id.
15
   Rec. Doc. 43.

                                                   3
        Case 3:17-cv-00530-SDD-SDJ       Document 86    05/21/20 Page 4 of 4



III.   CONCLUSION

       The Defendants’ Motion in Limine to Exclude the Testimony of Judy Shepard-Kegl,

Ph.D. (Rec. Doc. 43) is DENIED.

       Signed in Baton Rouge, Louisiana on May 21, 2020.




                                      S
                                   CHIEF JUDGE SHELLY D. DICK
                                   UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF LOUISIANA




                                          4
